Citation Nr: 1539982	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  14-07 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent disabling for bilateral status post knee surgery with early degenerative joint disease and scar ("bilateral knee disability").  

2.  Service connection for segmental glomerulosclerosis, to include as due to exposure to contaminated water at Camp Lejeune ("renal disability").  


REPRESENTATION

Appellant represented by:	African American PTSD Association


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military duty from February 1984 to February 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from February 2008 and March 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issue of back disability has been raised by the record in a November 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of segmental glomerulosclerosis, to include as due to exposure to contaminated water at Camp Lejeune, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's postoperative bilateral knee disability has been objectively shown to be manifested by no more than pain on motion on both flexion and extension throughout the appeal period; x-ray evidence demonstrates early degenerative arthritis bilaterally.  

2.  The Veteran has been diagnosed with a bilateral meniscus tear of the knee with "locking" pain, bumps consistent with Osgood-Schlatter's disease, crepitation, clicks, grinding, and subpatellar tenderness bilaterally.  

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for a bilateral knee disability based on arthritis with painful motion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014).

2.  The criteria for an evaluation of 20 percent for bilateral meniscus tear and "locking pain of the knees have been met.  38. U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has asserted entitlement to an increased rating for his currently service connected bilateral knee disability.  Specifically, he contends that his knee disability is much worse and his symptoms are more severe than his current 10 percent evaluation.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of the two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement compensation has already been established and an increase in disability rating is at issue, the present level of the Veteran's current disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has reviewed all evidence of record, as required; however, the more critical evidence consists of the evidence generated during the appeal period.  The Board is required to not only to evaluate the medical evidence of record since the filing of the claim for an increased rating but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which the ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all the elements listed above.  Functional loss may be due to an absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidence by the visible behavior of the claimant undertaking the motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include restricted or excess movement; weakness; fatigability; incoordination; or pain on movement.  38 C.F.R. § 4.45. 

The Veteran has been assigned an initial compensable evaluation of 10 percent for bilateral knee disability under the diagnostic criteria for degenerative arthritis under Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion the rating evaluations are 20 percent with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes or 10 percent with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. 

As such, the Board will evaluate the Veteran's disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2014) pertaining to limitation of motion of the knee and instability of the knee under Diagnostic Code 5257.  See Butts v. Brown, 5 Vet. App. 532, 538 (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); see also Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, the Veteran subjectively complains of pain on motion and limitation of function of the bilateral knees. 

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2014).  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II (2014).

Diagnostic Code 5260 provides for a noncompensable evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for a noncompensable evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Lastly, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  

With respect to instability of the knee, Diagnostic Code 5257 provides for a 10 percent evaluation where there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is assigned where there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation where there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

As noted above, the Veteran's service-connected bilateral knee disability has been evaluated as 10 percent disabling based on a diagnosis of arthritis of the knee pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5010. 

In considering the Veteran's bilateral knee disability, the Board must consider whether he is entitled to a separate disability rating based upon instability of the knee or an increase based upon limitation of motion of the knee under Diagnostic Codes 5257-5258 and/or 5260-5261, respectively.  Further, the Board will also consider whether a higher rating is in order given consideration of the DeLuca factors. 

Having considered the evidence of record, the Board determines that an increased evaluation based upon arthritis of the bilateral knee is not warranted at point during the appeal period because there is no x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with incapacitating episodes.  Further, the Board finds that neither a separate evaluation under Diagnostic Codes 5257 is warranted and nor is an evaluation under Diagnostic Codes 5260 and/or 5261.  However, the Board has found that a separate evaluation under Diagnostic Code 5258 is warranted for his diagnosis of bilateral "locking" pain and meniscus tear of the knees, which will be discussed below.  

The Veteran had a VA examination on his knees in January 2009.  He reported symptoms of constant pain, weakness, stiffness, some swelling, giving way, locking, fatigability, and lack of endurance.  He has medication for pain management and reported flare-ups of at least five times per day.  Pain is precipitated by standing for more than 30 minutes and he complains that he has slowed down considerably.  He wears soft knee braces bilaterally.  

Upon examination it was revealed that the Veteran has a healed surgical scar that nonadherent and nontender.  There was no evidence of crepitus, increased heat, or redness.  There was no edema or effusion.  Range of motion measurements was extension to 0 degrees, flexion from 0 to 140 degrees with pain beginning at 120 degrees bilaterally.  After repetitive testing, range of motion had increased pain, weakness, lack of endurance, fatigue, and incoordination with flexion to 120.  However, no loss of range of motion was noted and the knee was found to be stable.  X-ray evidence found moderate degenerative joint disease and the Veteran's diagnosis was status post bilateral knee surgeries with bilateral early degenerative joint disease.  The Veteran's disability was considered mild bilaterally. 
The Veteran underwent another VA examination in November 2010.  The Veteran subjectively reported bilateral symptoms of giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, locking, redness, swelling, and tenderness.  There was no subjective evidence of deformity, dislocation or subluxation.  There was no evidence of constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The examiner did report that the Veteran was unable to stand for more than a few minutes and unable to walk more than a few yards.  The examiner noticed evidence of abnormal shoe wear pattern, with outside edge of heel worn out bilaterally.  Further objective evidence included crepitus, edema, tenderness, pain at rest, abnormal motion and guarding of movement bilaterally.  There were bumps consistent with Osgood-Schlatter's disease, crepitation, clicks, grinding, and subpatellar tenderness bilaterally.  Left flexion was 0 to 90 degrees and extension was normal.  Right side flexion was 0 to 88 degrees and extension was normal.  There was evidence of pain on movement bilaterally.  X-ray evidence showed moderately advanced degenerative changes, which appear to have slightly increased compared to the previous examination.  The Veteran's diagnosis at this examination was bilateral knee pain.  

The Veteran had another VA examination in November 2012.  At this time he complained that he still has constant pain bilaterally with knee swelling.  He had to ice his knees at night after prolonged physical excursion or standing.  Bilateral flexion was from 0 to 90 degrees with pain beginning at 80 degrees bilaterally.  Extension was to 0 degrees bilaterally.  There was no objective evidence of painful motion and the Veteran was able to perform repetitive testing with no additional loss of range of motion.  Functional loss due to his impairment included less movement than normal, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, disturbance of locomotion and interference with sitting, standing, and weight bearing.  The examiner reported pain to palpitation for joint line or soft tissues of either knee.  Muscle strength and joint stability testing were normal bilaterally.  There was no evidence of recurrent patellar subluxation or dislocation.  There was evidence of a meniscal tear bilaterally; as well as, locking joint pain and joint effusion.  Upon x-ray degenerative arthritis was documented.  

Having considered the evidence of record, including three VA examinations, the Board has considered whether a higher rating is warranted.  In terms of instability, the Veteran has been diagnosed with a meniscus tear and has reported significant instability to including "locking" pain, as well as bumps consistent with Osgood-Schlatter's disease, crepitation, clicks, grinding, and subpatellar tenderness bilaterally.  Thus, the evidence of record supports a 20 percent evaluation for each knee under Diagnostic Code 5258.  The Veteran is not entitled to a rating higher than 20 percent, because 20 percent is the highest schedular rating permitted under this Diagnostic Code.  The Veteran has not been rated under Diagnostic Code 5257 because there is no evidence of record showing recurrent subluxation or severe lateral instability.  

In regards to range of motion testing, the Veteran had no limitation of extension bilaterally on any of his examinations.  At the January 2009 examination, the Veteran had flexion bilaterally to 140 degrees with pain beginning at 120.  At the November 2011 examination left knee flexion was to 90 degrees and right knee flexion was to 88 degrees.  At the November 2012 examination, the Veteran had bilateral flexion to 90 degrees with pain beginning at 80 degrees.  On none of his examinations did the Veteran's pain limit the functional motion of the joint.  At the most recent examination in November 2012, the Veteran was able to perform repetitive testing with no additional loss of range of motion.  The Board notes that such pain on motion does not limit the Veteran's functional range of motion and, as such, does not serve as a basis to grant an evaluation based on limitation of motion of the left knee under Diagnostic Code 5260 or 5261.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.").  

The Board acknowledges that the Veteran's bilateral knee disability does not allow him to do all of the physical activities he was once able to do and that he is post-surgery with residual painful range of motion.  However, his current range of motion of his knee does not meet the criteria for an evaluation on limitation of motion of the knee.  The Veteran's current compensable evaluation of 10 percent under Diagnostic Code 5010 takes into consideration limitation of motion due to pain and his new 20 percent evaluation under Diagnostic Code 5258 takes into consideration his "locking", instability, and meniscus tear.  

Additional Considerations 

The Board has considered the applicability of additional diagnostic codes potentially applicable to the Veteran's service-connected bilateral knee disability.  However, no higher or separate evaluations are warranted under any of these diagnostic codes at any point during the appeal period.  In this regard, as the evidence of record fails to demonstrate ankylosis or impairment of the tibia or fibula, the Veteran is not entitled to a separate or higher rating under Diagnostic Codes 5256 or 5262 for the knees.  Further, as the Board has granted a 20 percent evaluation under Diagnostic Code 5258, the Board considered whether Diagnostic Code 5257 was warranted.  In this case, however, the Veteran's instability has been rated under 5258 as this rating contemplate symptoms of instability and there is no evidence that the Veteran has severe subluxation or lateral instability warranting an evaluation under 5257, which would provide a higher rating of 30 percent.  Rating the Veteran under any of the other criteria under Diagnostic Code 5257 would violate the rule against pyramiding, because the Veteran's instability has been considered.  38 C.F.R. § 4.14 (2014).  Lastly, Diagnostic Codes 5262 and 5263 do not apply, as there is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum. 38 C.F.R. § 4.71a.

The Board acknowledges the Veteran's contentions that his service-connected bilateral knee disability warrants an evaluation greater than that assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected bilateral knee disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2) (2014).

The discussion above reflects that the symptoms of the Veteran's bilateral knee disability are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule, namely x-ray findings of degenerative arthritis and pain on motion that does not effect the functional range of motion of the knee.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).
As a final note, entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the record is negative for evidence that the Veteran is unemployable due to his service-connected bilateral knee disability.  Specifically, it is noted that the Veteran is employed after a long period of unemployement.  However, there was no evidence that the Veteran had a long period of unemployment due to his bilateral knee disability.  Therefore, remand or referral of a claim for TDIU is not necessary, as there is no evidence of unemployability due to the service-connected disability or some form of extraschedular disability.

Duty to Assist and Notify

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In any event, VA provided the Veteran notice letters in September 2007, December 2008, September 2009 and November 2010 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

The Veteran was provided a VA examinations in January 2009, November 2010 and November 2012, which were adequate for the purposes of determining an initial compensable evaluation as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and ascertains the current severity of the Veteran's disability, under the applicable rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a March 2014 statement of the case. 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for a bilateral knee disability is denied.  

Entitlement to an evaluation of 20 percent for a meniscus tear and "locking" knee pain of the left knee is granted.  

Entitlement to an evaluation of 20 percent for a meniscus tear and "locking" knee pain of the right knee is granted.  


REMAND

The Veteran has asserted entitlement to service connection for segmental glumerulosclerosis.  Specifically, he asserts that while stationed at Camp Lejeune he drank contaminated water, which caused his current disability.  The Board has determined that prior to making a decision on the merits, further development of the claim is necessary. 

The Veteran asserts that he was stationed at Camp Lejeune during a period in which the water was contaminated.  The Veteran's personnel file shows that the Veteran was at Camp Lejeune from June 1984 to August 1984.  

With regard to veterans who served at Camp Lejeune between 1957 and 1987, VA has recognized potential exposure to contaminants present in the base water supply prior to 1987.  See Veterans Benefits Administration (VBA) Training Letter 10-03 (April 26, 2010).  There are VA policies with regard to the development of claims involving veterans who served at Camp Lejeune between 1957 and 1987.  Those policies involve claims of service connection for disabilities due to contaminated drinking water.  It has been established that veterans who served at Camp Lejeune were potentially exposed to contaminants present in the base water supply prior to 1987.  See Veterans Benefits Administration (VBA) Training Letter 10-03 (April 26, 2010).  The chemical compounds involved have been associated by various scientific organizations with the possible development of certain chronic diseases.  However, many unanswered questions remain regarding the extent of base water contamination, the type and duration of exposure experienced by base personnel and the likelihood that contaminant levels in the water supply were high enough to result in a particular disease. 

While those issues are being studied, VA has determined that disability claims from veterans who served at Camp Lejeune during the period in question deserve special handling to ensure fairness and consistency in claims processing.  As a result, adjudication of those claims has been centralized at the Louisville, Kentucky, RO with tracking measures initiated.  

For background purposes, in the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The main source of TCE contamination was on-base industrial activities, while the main source of PCE was an off-base dry cleaning facility.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  Those water systems served housing, administrative, and recreational facilities, and the base hospital.  Department of the Navy estimates indicate that as many as 630,000 active duty personnel may have been exposed.  The contaminated wells supplying the water systems were identified and closed by February 1985.  The Agency for Toxic Substances and Disease Registry (ATSDR), a branch of the federal Department of Health and Human Services, conducted a Public Health Assessment of Camp Lejeune in 1997, which did not determine whether base personnel experienced any long-term health effects from consumption of the contaminated water.  However, the assessment indicated that the drinking water contaminants at Camp Lejeune created a past public health hazard. 

In 2008, the Navy sent an informational outreach letter to those individuals who could be identified as having served there between 1957 and 1987.  The letter indicated that the Navy was funding health studies to determine when the drinking water was first impacted, who may have consumed it, and whether or not there may be an association between exposure to the water and certain health conditions.  
These studies involved the National Academy of Sciences' National Research Council (NRC) and the ATSDR.  Based on a congressional mandate, the Navy requested that the NRC undertake a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs.  Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants. 

The NRC analysis used categories of potential disease "health outcomes."  The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and (5) limited suggestive evidence of no association.  The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  

According to VBA Training Letter 11-03 (April 27, 2011), the ATSDR, in a 2010 letter to the Navy, indicated its belief that the NRC report minimized the potential long-term health effects of exposure to the water contamination.  The letter stated the view that "there was undoubtedly a hazard associated with drinking the contaminated water at Camp Lejeune."  The ATSDR noted that, although the NRC report found only limited/suggestive evidence for any diseases associated with the contaminated water, other scientific organizations considered the contaminants to be carcinogenic.  For example, regarding TCE and PCE, the International Agency for Research on Cancer (IARC) classifies them as "probable human carcinogens" while the National Toxicology Program (NTP) refers to them as "reasonably anticipated to be a human carcinogen."  Additionally, both IARC and NTP label benzene and vinyl chloride as "known human carcinogens."  Although the ATSDR letter emphasizes the fact that the water contaminants themselves have been generally associated with potential carcinogenic health outcomes in humans, there is currently only speculation as to the extent of exposure and actual effects on the population at Camp Lejeune.  However, the ATSDR indicated that its planned studies, making use of computerized water flow modeling and the epidemiological mortality and health survey, will provide a higher level of exposure predictability and definable health outcomes than are recognized as possible by the NRC. 

Evidence development for disability claims based on water contaminant exposure at Camp Lejeune requires obtaining verification of actual service at Camp Lejeune and as much detail as possible about that service.  It also requires verifying, with medical evidence obtained through a VA medical examination or other authoritative medical source, whether a claimed current disease or disability is at least as likely as not a result of exposure to the chemical compounds present in the water at Camp Lejeune.  A number of diseases are identified that meet the criterion of being associated with exposure to the specific Camp Lejeune water contaminants, based on human and experimental animal studies.  Manifestation of any of these diseases would be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.

Verification of service at Camp Lejeune has already been established.  Additionally, Training Letter 11-03 stated that when not specified in the records, efforts should be made to obtain the length of time served at Camp Lejeune, preferably the dates of arrival and departure.  When feasible, it is also desirable to obtain the Veteran's work duty location and information regarding whether the Veteran resided on base or off base.  There is some indication from the ATSDR that certain base locations may have been associated with higher levels of water contamination.  However, that has not yet been established with certainty. 

According to Training Letter 11-03, scientific organizations, including the NRC and the ATSDR, have determined that some evidence is available that suggests a possible association between development of certain diseases and exposure to the chemicals known to have contaminated the water at Camp Lejeune.  To date, there are no definitive scientific studies that can provide conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  Therefore, until scientific evidence shows otherwise, it will be assumed by VA that any veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987. 

Service connection for any disability claimed to have resulted from contaminated water exposure at Camp Lejeune requires sufficient medical evidence that the disability is related to that exposure.  That medical evidence will generally come from a competent and qualified medical examiner who provides an opinion establishing a rational nexus or link between the claimed disability and the exposure.  Some diseases have been scientifically associated to a greater or lesser extent with exposure to the chemical contaminants in the water at Camp Lejeune.  However, that does not mean that service connection can automatically be established for a Camp Lejeune Veteran claiming one of these diseases.  It is up to a competent medical authority, based on each Veteran's individual case, to determine whether it is at least as likely as not that the claimed disease or disability has resulted from the contaminant exposure at Camp Lejeune.  Sufficient medical evidence to establish the required nexus may come from a private physician or other competent private medical authority.

The Board notes that this information replaces the Camp Lejeune "Fact Sheet" intended for VA examiners found in Training Letter 11-03.  This information is intended to provide the examiners with an adequate basis for providing a reasoned opinion which is a critical element for evaluating the claim.  Appendix B of VBA Training Letter 11-03 provides a list of diseases potentially associated with exposure to contaminants present in the Camp Lejeune water supply between 1957 and 1987 based on the publication by NRC of its Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  This report includes a review of studies addressing exposure to TCE, and PCE, and a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.

A review of the Veteran's service treatment notes is negative complaints or treatment of kidney or a renal disability or disease.  The Veteran was only stationed in Camp Lejeune for two months.  However, because the Veteran was stationed at Camp Lejeune during the period of water contamination and because he has been diagnosed with a renal disability, the Board finds that a VA examination is warranted.  

The examiner is asked to determine whether he currently experiences the claimed renal disorder and, if so, whether it is related to or had its onset in service, to include as due to exposure to contaminated drinking water at Camp Lejeune, North Carolina.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, it should be noted that the Louisville, Kentucky RO has special jurisdiction over claims involving exposure to contaminated water at Camp Lejeune.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to schedule the Veteran for an appropriate VA examination concerning his claim for service connection for a renal disability.  The claims folder should be made available and be reviewed by the examiner.  All necessary studies and tests should be conducted.  

The examiner should identify all current renal disabilities.  For any currently identified disorder, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the disorder is related to or had its onset in service, to include whether the disorder is related to exposure to contaminated water at Camp Lejeune.  

The examiner is also asked to discuss the two articles submitted by the Veteran to support his claim.  

The examiner(s) should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner(s) cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide thorough reasons as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, the AOJ should readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


